DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Application
2.	Claims 1-5, 13, 16-21, 24, and 25 are pending. 
3.	Claims 1-5 remain withdrawn from consideration. 
4.	Claims 13, 16-21, 24 and 25 are examined herein.
Election/Restrictions
5.	Applicant’s election of Group IV, claims 13-22, and SEQ ID NO: 1, 2, 7, and 8 in the reply filed on December 16, 2015 is acknowledged.  Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 1-12 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on December 16, 2015.
Claim Interpretation
6.	For the purpose of the examination the claims are interpreted as follows.  
	Claims 13 and 21 recite, in the alternative, the following nucleic acids: (1) a nucleic acid encoding any variant of SEQ ID NO: 2 having the recited substitutions, relative to SEQ ID NO: 2, and (2) a nucleic acid that is a variant of SEQ ID NO: 1, having 90% sequence identity to it and encoding any variant of a wild-type homologue, orthologue, or paralogue of SEQ ID NO: 2, wherein said encoded protein comprises the 
	The specification defines “orthologues and paralogues” as follows: ““Orthologues” and “paralogues” encompass evolutionary concepts used to describe the ancestral relationships of genes.  Paralogues are genes within the same species that have originated through duplication of an ancestral gene; orthologues are genes from different organisms that have originated through speciation, and are also derived from a common ancestral gene.  A non-limiting list of examples of such orthologues is shown in Table 1.” (page 28, first full paragraph).  Table 1 lists GenBank accession numbers for HPPDs from a number of plant species, including Avena sativa. 
	The claims are thus read to encompass any plant HPPD protein, which has HPPD enzymatic activity, and comprises either a single substitution M335N, relative to the amino acid numbering of SEQ ID NO: 2; or comprises two substitutions, P336A and E363Q, relative to SEQ ID NO: 2.  
	It is noted that claim 13 is directed to a product-by-process, where the structure of the resultant product is limited solely by the presence of said substitutions in the HPPD.  The limitation “to express therein said mutated HPPD polypeptide having increased resistance to the coumarone-derivative herbicide” is reasonably interpreted as an intended result of the process as well as a desired property of said product-by-process, but it does not limit the structure of the claimed product.  Similarly, the structure of the transgenic plant of claim 16 and the seed of claim 18 is determined by 
	It is noted that “The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  MPEP 2113. 
	While claim 17 does not comprise the product-by-process language of claim 13, the “wherein” clause, in the last three lines of claim 17 is directed entirely to a property of the claimed plant and does not introduce any structural limitations to said plant, beyond the recited substitutions. 
	In the previous amendments, Applicant amended claim 13 to delete the terms “M335N,” “P336A” and “E363Q,” and add the recitations “from Met to Asn made at the position corresponding to position 335 of SEQ ID NO: 2;” “from Pro to Ala made at the position corresponding to position 336 of SEQ ID NO: 2;” and “from Glu to Gln made at the position corresponding to position 363 of SEQ ID NO: 2”  It is noted that these newly added product-by-process limitations do not, in any way, affect the structure of the mutant HPPD determined by the recited substitutions, and do not affect the patentability of said structure. See In re Thorpe, above. It is also noted that in claim 17, the designations of the substitutions remain unchanged, as “M335N,” “P336A,” and “E363Q.”
	In the instant amendments, Applicant amended claims 13, 16, and 17 to recite that the plant cell or plant possess a phenotype of increased tolerance or resistance to any increase (under any conditions, and however determined) in tolerance possessed by a plant or cell comprising the claimed mutant HPPD compared with a control plant comprising the wild-type HPPD. 
Claim Rejections - 35 USC § 112 – First Paragraph
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
8.	Claims 13 and 16-21 remain and claims 24 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

	Applicant claims a transgenic plant cell that was prepared by a process comprising transforming said plant cell with an expression cassette comprising mutated HPPD nucleic acid, wherein the expression of said nucleic acid in the plant cell results in increased resistance to a coumarone-derivative herbicide Inhibitor 1; wherein said nucleic acid encodes a variant of wild-type homologue, orthologue, or paralogue HPPD polypeptide thereof having HPPD enzymatic activity; or wherein said mutant HPPD is encoded by a nucleotide sequence having at least 90% sequence identity to SEQ ID NO: 1, and encoding an HPPD variant is 70% identical to SEQ ID NO: 2; wherein the amino acid sequence comprises at least one substitution selected from the group of (i) M335N and (ii) P336A & E363Q; transforming the plant cells with the expression cassette; and growing the transformed cell to express therein said HPPD polypeptide.  Applicant claims a transgenic plant comprising said cell, a seed produced by said transgenic plant, and methods of producing said transgenic plant and cell.  Applicant claims a plant that expresses a mutagenized or recombinant mut-HPPD variant of the amino acid sequence of SEQ ID NO: 2, comprising at least one of said substitutions.  Applicant claims a transgenic plant and seed comprising the cell of claim 13, wherein the plant or seed possesses a phenotype of tolerance to Inhibitor I. 
	Applicant describes full length SEQ ID NO: 1 and 2 as the nucleic acid and amino acid of the wild-type HPPD from Arabidopsis.  Applicant describes seven mutants of the Arabidopsis HPPD enzyme, six of which comprise one point mutation and one of Arabidopsis plants for resistance to coumarone-derivative herbicides and identifying the resultant HPPD mutations (Example 7 on pg. 65).  Applicant describes making transgenic soybean plants expressing heterologous HPPD and resistant to coumarone-derivative compounds (Example 8 on pg. 66 and Example 9 on pg. 67). 
Applicant does not describe the genus of any homologues, orthologues or paralogues of the HPPD of SEQ ID NO: 2 (encoded by SEQ ID NO: 1) comprising the recited substitutions, besides the mutants set forth in Table 13.  Applicant does not describe the genus of any nucleic acid encoding a mutant HPPD that comprises said substitutions, wherein said nucleic acid has at least 90% sequence identity to SEQ ID NO: 1 and encodes a variant HPPD that has 70% identity to SEQ ID NO: 2.  Applicant does not describe the genus of plants, cells, or seeds comprising said variants, or methods involving their use.  
When claims encompass a genus, an applicant can adequately describe the genus by disclosing either (1) a representative number of species falling within the scope of the genus or (2) structural features common to the members of the genus. MPEP § 2163.  See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.  In the instant case, Applicant has neither described a number of species that is representative of the 
The claims encompass any variant HPPD encoded by a polynucleotide having 90% sequence identity to SEQ ID NO: 1, wherein the HPPD comprises the recited substitutions.  Given that SEQ ID NO: 1 is 1338 nucleotides long, a nucleic acid with 90% sequence identity to it would differ from SEQ ID NO: 1 at 134 nucleotides.  Because a single nucleotide difference could result in a single amino acid difference in the encoded protein, said nucleic acid with 90% identity to SEQ ID NO: 1 could encode an amino acid sequence sharing as little as 70% sequence identity with the polypeptide of SEQ ID NO: 2, which is 445 amino acid residues long.  This would amount to the genus of at least 20134 sequences, a number that is infinite in practical terms.  The described variants are not sufficiently representative of said vast genus.  
It is noted that while Applicant amended claim 13 to require that a variant HPPD protein have at least 70% identity to SEQ ID NO: 2, in subpart (B2), the claim continues to recite, in the alternative, subpart (B1), which encompasses any variant of the wild-type HPPD of SEQ ID NO: 2. 
With regard to the structure-function relationship for the claimed genus of HPPD variants, there is no art-recognized correlation between any structures within the HPPD enzyme, or any of its mutations, and the function of tolerance to the recited coumarone-derivative herbicide.  Although the prior art discloses and makes obvious mutant HPPD having the structure that is identical to the HPPD of the claims, the art appears silent with regard to the tolerance of the mutant HPPD, specifically, to coumarone-derivative herbicides. 
Arabidopsis HPPD that comprise substitutions at M335 or P336 & E363, which substitutions confer tolerance to a coumarone-derivative herbicide, in in vitro assays.  However, it is not sufficient to establish the requisite structure-function relationship for the claimed genus, for the following reasons. 
First, while the claims are directed to a plant, a plant cell, or seed, the teachings of the specificaiton with regard to Inhibitor I tolerance are limited to in vitro assays. Although Example 9 refers to three soybean transformation events tolerant to Inhibitor I, the example appears silent as to which HPPD mutants were used to make the three events (see also Table 21 in Example 9, and Fig. 4).  Combined with the lack of teachings in the prior art regarding the relationship between coumarone-derived herbicide tolerance and the structure of the HPPD, one would not be able to envision a mutation or mutations that would be sufficient to confer tolerance to Inhibitor I in a plant or a plant cell. 
Second, Applicant has not described any mutant HPPDs comprising substitutions M335N, or P336A & E363Q and tolerant to Inhibitor I besides the HPPD from Arabidopsis.  This omission is important because at least one wild-type HPPD, from Avena sativa, already comprises an alanine and a glutamine at positions corresponding to P336 and E363 of the instant SEQ ID NO: 2 (see Hawkes et al, discussed in the rejections under 35 U.S.C. 102 and 103, below).  At the same time, there is no evidence that said wild-type HPPD from Avena sativa is tolerant to Inhibitor I.  Thus, while the combination of substitutions at said two positions might contribute to Inhibitor I tolerance in Arabidopsis HPPD, the substitutions cannot be adequately applied in the context of any variant, homologue, orthologue of paralogue of SEQ ID NO: 2 comprising the recited substitutions and having the claimed function. 
For these reasons, it is unclear whether at the time of filing, Applicant was in possession of the instant invention as broadly claimed. 
Response to Arguments. 
	Applicant argues that the amendments to the claims, specifically, to recite 70% sequence identity to SEQ ID NO: 2, overcome the rejection (pages 8-9).  
	Applicant’s argument is not found to be persuasive.  Applicant’s amendments to the claims are acknowledged, and the instant rejection has been modified accordingly.  However, for the reasons set forth above, the instantly claimed genus of plants, cells, and seeds remain not adequately described.  
The Examiner maintains that it is not in dispute that a large number of HPPD enzymes, having known structure, are described in the art.  The instant issue, however, is whether one would be able to envision a genus of structures having the recited substitution(s), HPPD enzymatic activity, and being tolerant to the recited coumarone derivative herbicide.  In that context, the conserved nature of known HPPD alone does not help describe the claimed genus.  For example, at least one wild-type HPPD, from Avena sativa, already comprises an alanine and a glutamine at positions corresponding to P336 and E363 of the instant SEQ ID NO: 2 (see Hawkes et al, discussed in the rejections under 35 U.S.C. 102 and 103, below).  At the same time, there is no evidence that said wild-type HPPD from Avena sativa is tolerant to Inhibitor I.  It is thus unclear Avena sativa. 
Thus, while the combination of substitutions at said two positions might contribute to Inhibitor I tolerance in Arabidopsis HPPD, the substitutions cannot be adequately applied in the context of an HPPD from another species.  Taken into account the fact that the prior art appears silent with regard to the structure or structures within an HPPD that might determine tolerance to the recited herbicide, the recited substitutions are not sufficient to provide the structure-function relationship required to meet the written description requirement.  
With regard to the number of representative species, the specificaiton describes only three species that fall within the claimed genus of herbicide tolerant HPPDs: three variants of the Arabidopsis HPPD that comprise substitutions at M335 or P336 & E363.  Given the size and the variability of the genus, said species are not sufficiently representative.  The rejection is maintained. 
Claim Rejections - 35 USC § 102/103
9.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

10.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


11.	Claims 13, 16 and 17 remain and claims 24 and 25 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by, or in the alternative, obvious under 35 U.S.C. 103(a) over Hawkes et al (US Patent Publication 2010/0197503, published on August 5, 2010, priority to US Provisional Applications filed on January 22, 2009 and July 10, 2009).  Applicant’s argument submitted on January 19, 2021 was fully considered but it is not persuasive. 
The claims are drawn to a transgenic plant cell that was prepared by a process comprising transforming said plant cell with an expression cassette comprising a mutated HPPD nucleic acid, wherein the expression of said nucleic acid in the plant cell results in increased resistance to a coumarone-derivative herbicide Inhibitor 1; wherein said nucleic acid encodes a variant of SEQ ID NO: 2, has HPPD enzymatic activity, and comprises a substitution M335N; or two substitutions, P336A and E363Q.  The claims are drawn to a transgenic plant and seed comprising said cell.  The claims are drawn to a plant comprising said mutant HPPD.  As discussed in the Claim Interpretation section above, the claims are directed to a product-by-process, or to a product, wherein the structure of the product is determined by the presence of said mutant HPPD. 
New claims 24 and 25 are drawn to a transgenic plant and seed comprising the cell of claim 13 and having the phenotype of tolerance to Inhibitor I.
	Hawkes et al disclose a mutant polypeptide, having 80% identity to SEQ ID NO: 27, wherein the polypeptide has HPPD enzymatic activity and comprises a substitution, 
	Below is the alignment between the amino acid sequence of the instant SEQ ID NO: 2 (“Query”) and SEQ ID NO: 27 (“Subject”) of Hawkes et al. 

Score
Expect
Method
Identities
Positives
Gaps
Frame
498 bits(1281)
9e-180()
Compositional matrix adjust.
258/416(62%)
312/416(75%)
5/416(1%)


Features:
Query  29   FSKFVRKNPKSDKFKVKRFHHIEFWCGDATNVARRFSWGLGMRFSAKSDLSTGNMVHASY  88
            F + VR NP+SD+F V  FHH+E WC DA + A RFS+ LG   +A+SDLSTGN  HAS 
Sbjct  25   FPRVVRVNPRSDRFPVLSFHHVELWCADAASAAGRFSFALGAPLAARSDLSTGNSAHASL  84

Query  89   LLTSGDLRFLFTAPYSPSLSAGEIKPTTTASIPSFDHGSCRSFFSSHGLGVRAVAIEVED  148
            LL SG L FLFTAPY+P           TASIPSF   + R+F ++HGL VR+V + V D
Sbjct  85   LLRSGALAFLFTAPYAPPPQEAATA-AATASIPSFSADAARTFAAAHGLAVRSVGVRVAD  143

Query  149  AESAFSISVANGAIPSSPPIVLNEAVTIAEVKLYGDVVLRYVSYKAEDTEKSEFLPGFER  208
            A  AF +SVA GA P+  P  L     +AEV+LYGDVVLR+VSY   D     FLPGFER
Sbjct  144  AAEAFRVSVAGGARPAFAPADLGHGFGLAEVELYGDVVLRFVSYP--DETDLPFLPGFER  201

Query  209  VEDASSFPLDYGIRRLDHAVGNVPELGPALTYVAGFTGFHQFAEFTADDVGTAESGLNSA  268
            V    +  +DYG+ R DH VGNVPE+ P + Y+ GF GFH+FAEFTA+DVGT ESGLNS 
Sbjct  202  VSSPGA--VDYGLTRFDHVVGNVPEMAPVIDYMKGFLGFHEFAEFTAEDVGTTESGLNSV  259

Query  269  VLASNDEMVLLPINEPVHGTKRKSQIQTYLEHNEGAGLQHLALMSEDIFRTLREMRKRSS  328
            VLA+N E VLLP+NEPVHGTKR+SQIQTYLE++ G G+QH+AL S D+ RTLREMR R+ 
Sbjct  260  VLANNSEAVLLPLNEPVHGTKRRSQIQTYLEYHGGPGVQHIALASNDVLRTLREMRARTP  319

Query  329  IGGFDFMPSPPPTYYQNLKKRVGDVLSDDQIKECEELGILVDRDDQGTLLQIFTKPLGDR  388
            +GGF+FM  P   YY+ +++  GDVLS++QIKEC+ELG+LVDRDDQG LLQIFTKP+GDR
Sbjct  320  MGGFEFMAPPQAKYYEGVRRIAGDVLSEEQIKECQELGVLVDRDDQGVLLQIFTKPVGDR  379

Query  389  PTIFIEIIQRVGCMMKDEEGKAYQSGGCGGFGKGNFSELFKSIEEYEKTLEAKQLV  444
            PT F+E+IQR+GCM KDE G+ YQ GGCGGFGKGNFSELFKSIE+YEK+LE KQ V
Sbjct  380  PTFFLEMIQRIGCMEKDEVGQEYQKGGCGGFGKGNFSELFKSIEDYEKSLEVKQSV  435

	As the above alignment shows, the methionine in position 335 of the instant SEQ ID NO: 2 correspond to methionine in position 326 of SEQ ID NO: 27 of Hawkes et al.  The alignment also shows that in positions corresponding to P336 and E363 of the instant SEQ ID NO: 2 the sequence of Hawkes et al already comprises an alanine and Avena sativa, and is enzymatically active, one would recognize that SEQ ID NO: 27 of Hawkes et al represents a “variant” or an “orthologue” of the Arabidopsis HPPD of the instant SEQ ID NO: 2. 
	Hawkes et al disclose a polynucleotide encoding said polypeptide comprising said substitution (claims 3-4 and 5).  Hawkes et al disclose an expression cassette comprising said polynucleotide operably linked to a promoter that drives expression in a plant cell or plant; and a vector comprising said expression cassette (claims 6 and 13).  Hawkes et al disclose a transformed plant cell comprising said expression cassette (claim 16-19).  Hawkes et al disclose a plant or seed comprising said transformed plant cell (claim 19). 
	In view of the above claim interpretation, the disclosure of Hawkes thus anticipates the limitations of the instant claims.  Alternatively, it would have been prima facie obvious to introduce a substitution at position M326 of the oat HPPD of Hawkes et al into any other plant HPPD, and obtain a plant cell expressing said HPPD, or a plant part or seed comprising said cell.  Hawkes et al teach that “Many HPPD sequences are known in the art and can be used to generate mutant HPPD sequences by making the corresponding amino acid substitutions, deletions, and additions described herein” (paragraph 0116).  
	While the property of “increased resistance to coumarone-derivative herbicides” is not expressly recited in Hawkes et al, given that the structure of the herbicide-tolerant HPPD variant of Hawkes et al would be indistinguishable from that HPPD of the instant 
	It is noted that “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). MPEP 2112.01.
	In the instant case, the structure of the mutant HPPD, nucleic acid encoding it, and the plant cell, plant, or seed comprising it, as disclosed or, in the alternative, made obvious by the teachings of Hawkes et al, will read on the structure of the instant claims.  For the reasons set forth above, the recited property would be inherent in said structure.  It is noted that "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. MPEP 2112.01.
Claim Rejections - 35 USC § 103
12.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

13.	Claims 18-21 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hawkes et al (US Patent Publication 2010/0197503, published on August 5, 2010, priority to US Provisional Applications filed on January 22, 2009 and July 10, 2009).  Applicant’s argument submitted on January 19, 2021 was fully considered but it is not persuasive.
	The claims are drawn to a seed produced by the transgenic plant, obtained by a process of providing the transgenic plant according to claim 16 and producing the seed therefrom, wherein the seed is true breeding for increased resistance to the coumarone-derivative herbicide.  The claims are drawn to a method of producing a transgenic plant cell and plant using an expression cassette comprising a mutated HPPD nucleic acid and a transcription and translation initiation regulatory regions. 
	The teachings of Hawkes et al have been set forth above.  In addition, Hawkes et al teach making herbicide tolerant transgenic soybean plants comprising mutant HPPD expression cassettes, wherein said plants are homozygous for said transgenes (Example 6).  Hawkes et al teach making transgenic plants and cells using expression vectors that comprise appropriate promoters, 5’ UTR regions, as well as other regulatory sequences (Examples 4 and 5).  Hawkes et al expressly teach plant cells and 
	Hawkes et al do not expressly teach a true breeding seed, or methods of making a cell or a plant using the construct recited in the instant claims. 
	At the time the invention was made, it would have been prima facie obvious to one of ordinary skill in the art to modify the teachings of Hawkes et al and obtain a seed that is true breeding for the mutant HPPD transgene expressing a variant HPPD, wherein position M335 (M326 relative to the HPPD of Hawkes et al) is substituted with any other amino acid, particularly including asparagine, a polar amino acid that is chemically distinct from the non-polar methionine, and wherein the seed is also true breeding for herbicide tolerance.  It would have been also obvious to express said variant from a construct comprising the regulatory regions taught by Hawkes et al, and to use the resultant construct in a method of making a transgenic plant or cell, including wherein the method comprises the steps of transforming a plant cell with said construct and regenerating a transgenic plant from said cell.  
	One would have been motivated to do so in view of the express suggestion of Hawkes et al.  While Hawkes et al is silent regarding tolerance to coumarone-derivative herbicides, as discussed above, said tolerance is a property of the seed of claims 18 or of the plants obtained using the methods of claims 19-21, which property would have prima facie obvious structure of the mutant HPPD and plants and cells comprising it. 
	Response to Argument.
	Applicant’s arguments directed to the rejection under 35 U.S.C. 102/103 and the rejection under 35 U.S.C 103 are presented in the same section of the Remarks and are thus addressed together. 
	Applicant argues that “The claims have now been amended to clarify that the claimed plant cell or plant possesses a phenotype of tolerance Inhibitor 1. In addition, the presently amended claims define a much narrower scope in that the mutHPPD amino acid sequence also must have at least 70% identity to SEQ ID NO:2.” (page 9).  Applicant argues that M335 of the instant SEQ ID NO: 2 corresponds to M326 of SEQ ID NO: 27 of Hawkes (page 9).  Applicant argues that the phenotype of tolerance is not a “mere functional limitation in the present claims, and that structural elements are inherent in the recitation of phenotype.  Applicant cites the In re Stepan decision for support (page 10). 
	Applicant argues that the prior art must be considered in its entirety and that the teachings of Hawkes were relied on out of context.  Applicant argues that “when properly read, Hawkes presents an enormously large genus of substitutions with no guidance to select the two-member species of the present claims” (page 12).  Applicant argues that Hawkes et al do not teach an asparagine substitution at M335 and “never [suggest] that his native, wild-type Alanine (A336) may be involved in herbicide tolerance” (page 13).  Applicant argues that Hawkes et al teach away from making a 
	Applicant’s argument is not found to be persuasive.  It is acknowledged that position M335 of the instant SEQ ID NO: 2 corresponds to M326 of SEQ NO: 27 of Hawkes, and the rejection was corrected to address this inadvertent typographical error. This, however, does not affect the analysis or the basis for the rejection. 
	With regard to the amendment to recite 70% identity to SEQ ID NO: 2, it does not obviate the anticipation rejection of claim 13 because any “variant of an HPPD” of SEQ ID NO: 2 is recited in the alternative with the nucleic acid sequence encoding an HPPD with 70% identity to SEQ ID NO: 2. 
	With regard to the teaching away argument directed to the P336 position, it is not persuasive because neither the obviousness rejection, nor the obviousness analysis of the 35 U.S.C. 102/103 rejection is not based on mutating said residue.  It is noted that the teaching away argument does not apply to an anticipation analysis.  See MPEP 2131.05. 
	Regarding the number of HPPD variants taught by Hawkes et al, the argument is not persuasive either.  Hawkes et al expressly teach an HPPD comprising an alanine and a glutamine at relative positions 336 and 363, which would read on the HPPD of the instant claims.  The reference also expressly suggests substituting the methionine at the relative position 335 with every other amino acid.   Given the limited number of possible substitutions (19), doing so would have been readily achieved using not more than routine experimentation.  It would have been particularly obvious to select an amino acid whose structure and properties are substantially different from those of methionine, 
	With regard to the property of tolerance to coumarone-derivative herbicides, it would have naturally flowed from the prima facie obvious structure of the mutant HPPD and the cells and plants comprising it. Applicant has not set forth any structures present in plants and cells, besides the mutant HPPD, that could be responsible for said tolerance.  Moreover, the claims encompass any level of the mutant HPPD expression and any degree of tolerance.  One would reasonably expect that at least under some level of expression of the mutant HPPD, a plant or cell will show at least some level of tolerance.  
	The argument directed to the In re Stepan decision is not persuasive, because the factual scenario of that case is distinguishable from the instant application.  While the “cloud point element” in Stepan actually limited the structure of the claimed composition, in the instant case, the recitation of the phenotype is a property that does not affect the structure of the claimed HPPD, or plants or cells comprising it, beyond the presence of the recited substitutions.  
	With regard to the product-by-process claims 13 and 16, the Examiner also notes that "The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974).  Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983).  See MPEP 2113.  The rejection is maintained. 
Double Patenting
14.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
15.	Claim 13 and 16-18 remain and claims 24 and 25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-13 and 15-16 of copending Application No. 15/307,740 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each.  The claims of the instant application are directed to transgenic plant cell and seed expressing a mutant HPPD comprising the M335N substitution, relative to SEQ ID NO: 2, which is Arabidopsis HPPD. 
The claims of the co-pending application are directed to a nucleic acid encoding a mutant HPPD comprising an amino acid other than methionine at position corresponding to position 335 of the Arabidopsis HPPD; and to transgenic plant cell and seed expressing said nucleic acid.  The claims are drawn to a true breeding seed expressing an herbicide tolerant HPPD. 

	Applicant argues that Applicant might file when allowable subject matter is indicated (page 14).  This is not persuasive, because there are currently no allowable claims and no terminal disclaimer has been filed.  The rejection is maintained. 
Conclusion
16.	No claims are allowed.
17.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYKOLA V KOVALENKO whose telephone number is (571)272-6921.  The examiner can normally be reached on Mon.-Fri. 9:00-5:30 PST. Examiner interviews are available via telephone, in-person, and video conferencing 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MYKOLA V. KOVALENKO/Primary Examiner, Art Unit 1662